                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CECIL EUGENE SHAW,                                     Case No. 18-cv-06987-SVK
                                   8                      Plaintiff,
                                                                                                ORDER TO SHOW CAUSE RE
                                   9                v.                                          SETTLEMENT
                                  10     NETOFA, INC.,                                          Re: Dkt. No. 16
                                  11                      Defendant.

                                  12           Plaintiff reports that this case has settled. ECF 16. All previously-scheduled deadlines and
Northern District of California
 United States District Court




                                  13   appearances are vacated.

                                  14           By July 9, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not filed by

                                  15   the specified date, then the parties shall appear on July 16, 2019 at 10:00 a.m. and show cause, if any,

                                  16   why the case should not be dismissed. Additionally, the parties shall file a statement in response to

                                  17   this Order no later than July 9, 2019, advising as to (1) the status of the parties’ efforts to finalize

                                  18   settlement, and (2) how much additional time, if any, is requested to finalize the settlement and file the

                                  19   dismissal.

                                  20           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  21   vacated and the parties need not file a statement in response to this Order.

                                  22           SO ORDERED.
                                  23

                                  24   Dated: May 6, 2019
                                  25

                                  26
                                                                                                         SUSAN VAN KEULEN
                                  27                                                                     United States Magistrate Judge
                                  28
